Citation Nr: 0016253	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
enucleation of the right eye, to include as secondary to 
mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been submitted to reopen the veteran's previously 
denied claim for service connection for enucleation of the 
right eye, to include as secondary to mustard gas exposure 
(right eye disorder).  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


FINDINGS OF FACT

1.  An August 1996 decision by the Board denied the veteran's 
attempt to reopen a previously denied claim for service 
connection for enucleation of the right eye, which the 
veteran also indicated was due to mustard gas exposure.  

2.  The evidence submitted since the Board's August 1996 
decision, when considered alone or in conjunction with all of 
the evidence of record, does not bear substantially on the 
issue under consideration, in that it is cumulative of 
evidence previously submitted and considered, and is not by 
itself, or in conjunction with evidence previously submitted 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  


CONCLUSIONS OF LAW

1.  The August 1996 decision by the Board with regard to the 
veteran's claim for service connection for enucleation of the 
right eye, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).  

2.  The evidence received with respect to the veteran's claim 
for service connection for enucleation of the right eye is 
not new and material, and the claim for service connection 
for enucleation of the right eye, to include as secondary to 
mustard gas exposure, has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for enucleation of the right eye was first 
denied by a January 1963 rating decision, and the veteran 
subsequently filed numerous claims to reopen the denied 
claim.  He later filed an additional claim to reopen in which 
he also alleged that his right eye disability was due to 
mustard gas exposure in service.  That claim was ultimately 
denied by an August 1996 decision by the Board in which it 
was determined that new and material evidence to reopen the 
previously denied claim had not been submitted.  That 
decision became final.  As such, the claim may only be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999); and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is not well grounded, then the VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, and adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the Board in reaching its August 
1996 decision, in which it determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection, consisted of the 
veteran's service medical records, records of treatment 
following service, affidavits from acquaintances and 
relatives of the veteran, personal statements made in support 
of his claim, and reports from the Department of the Army 
Chemical and Biological Defense Command Historical Division.  
The veteran's service medical records were completely 
negative for any indication of a sight disorder in the right 
eye, other than a possible congenital refractive error.  The 
veteran's vision was consistently shown to be 20/20 
throughout his active service, with the exception of a noted 
20/30 visual acuity due to refractive error, as indicated in 
the service medical records.  

The first documented indication of problems with the right 
eye were reflected in a November 1962 medical certificate 
signed by M. A. Walker, M.D., in which the veteran was noted 
to have been seen for complaints of a problem in his right 
eye.  Dr. Walker stated that his office records showed that 
the veteran had right eye blindness due to glaucoma some six 
months after his separation from service.  The veteran was 
diagnosed as having been blind in his right eye.  In 
addition, statements dated in July 1972 and January 1975 were 
received from his treating physician, T. E. Hunt, M.D., 
indicating that the veteran had been seen from July 1959 to 
July 1971, and that his major diagnoses included right 
staphylomatous with a hazy cornea and irregular pupil.  
However, no opinion as to the onset of the blindness 

was offered, although Dr. Hunt indicated that the veteran had 
a 30-year history of a blind right eye.  Subsequent treatment 
records only showed the presence of a right eye disability, 
variously diagnosed, including blindness and glaucoma, but 
otherwise failed to contain any medical opinion as to the 
etiology of that disability.  

The veteran had also submitted statements from his father and 
two associates, dated in January and April 1975, indicating, 
in substance, that they were aware that the veteran had 
become blind in his right eye well within one year of his 
separation from service.  Further, in January of 1990 and 
1994, the veteran appeared at personal hearings before 
Hearing Officers at the RO, and testified that he had 
enucleation of the right eye due to having suffered from snow 
blindness and other visual trauma during service.  He 
testified that his vision in his right eye eventually 
decreased until he was ultimately considered blind in that 
eye.  Statements received from the Historical Division of the 
U.S. Army Chemical and Biological Defense Command, dated in 
January and April 1995, indicated that any claimed exposure 
to mustard gas could not be confirmed.  

In February 1997, the veteran attempted to reopen his claim 
for service connection for enucleation of the right eye.  
Evidence associated with the claims file in connection with 
his claim to reopen primarily consists of numerous and 
duplicative personal statements expressing the veteran's 
views as to why he believed that his right eye blindness was 
incurred during service.  The veteran also submitted copies 
of his service medical records which he had annotated 
himself, and duplicate copies of post-service clinical 
treatment records previously considered by the Board in 
reaching its August 1996 rating decision.  Further, the 
veteran submitted duplicate copies of affidavits originally 
submitted in 1975, and offered duplicate copies of Army 
Chemical and Biological Defense Command statements indicating 
that his alleged mustard gas exposure could not be verified.  

In addition, the veteran submitted clinical treatment records 
dating from October 1996 through May 1997 which had not been 
submitted and considered previously.  

However, those treatment records do not reflect treatment for 
the veteran's right eye disorder, and are therefore not 
relevant to the issue on appeal.  The duplicate treatment 
records which had been previously considered only showed the 
presence of a current right-eye disability, and did not 
contain any medical opinion addressing the etiology of that 
disability.  

The Board evaluated the evidence submitted by the veteran, 
and found that no "new" and "material" evidence with 
respect to his claim for service connection for enucleation 
of the right eye, to include as secondary to mustard gas 
exposure, had been submitted.  The August 1996 Board decision 
was based on the available medical evidence which did not 
objectively show that the veteran's right eye disability was 
incurred as a result of his active service.  While the 
clinical records submitted in support of his claim showed a 
present disability, they did not show that such disability 
had been incurred in service. 

Likewise, the evidence submitted in support of the veteran's 
current claim to reopen is duplicative and cumulative of 
evidence previously submitted.  The clinical treatment 
records, while largely irrelevant and duplicative, show that 
he has an enucleation of the right eye.  However, as with the 
evidence previously submitted and considered, these records 
fail to show that the veteran's right eye enucleation was 
ultimately either incurred in or aggravated by his active 
service.  Therefore, the Board finds that the evidence 
submitted since August 1996, including the veteran's personal 
statements and the annotations contained on documents 
previously submitted, does not add anything of significance 
to the evidence that was previously considered.  The evidence 
submitted since August 1996 is therefore cumulative, and does 
not bear directly or substantially upon the matter under 
consideration.  Further, it is not so significant that it 
must be considered in order to fairly and fully decide the 
merits of the veteran's claim.  Because the evidence 
submitted since August 1996 is not such that it can be said 
to be "new and material," the veteran's claim may not be 
reopened, and remains denied.  



ORDER

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for 
enucleation of the right eye, to include as secondary to 
mustard gas exposure, remains denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

